Title: From Thomas Jefferson to Louis Bonaparte, 28 February 1807
From: Jefferson, Thomas
To: Bonaparte, Louis


                        
                            Great & good friend
                            
                            
                        
                        Having recieved your letter of Sep. last which notifies your accession to the throne of Holland, I tender you
                            in behalf of the US my congratulations on this event. connected with that nation by the earliest ties of friendship, &
                            maintaining with them uninterrupted relations of peace & commerce, no event which interests their welfare can be
                            indifferent to us. it is therefore with great pleasure I receive the assurances of your Majesty that you will continue to
                            cherish these antient relations; and we shall, on our part, endeavor to strengthen your good will by a faithful observance
                            of justice, & by all the good offices which occasion shall permit. distant as we are from the powers of Europe, &
                            devoted to pursuits which separate us from their affairs, we still look with brotherly concern on whatever affects those
                            nations, & offer constant prayers for their welfare.   with a friendly solicitude for your Majesty’s person, I pray God,
                            that he may always have you, great & good friend, in his holy keeping. 
                  Done Etc   28th. of Feb. 1807.
                        
                            Th:J
                        
                    